Case 6:20-cv-00487-ADA Document 44-3 Filed 12/01/20 Page 1 of 3




             EXHIBIT C




                             – 20 –
      Case 6:20-cv-00487-ADA Document 44-3 Filed 12/01/20 Page 2 of 3




Agreed to and      WSOU            ZTE Proposal   Item
Entered Scheduling Proposal
Order (Entered on
October 30, 2020)
November 10, 2020 November 10,     November 10,   Case Management Conference
                   2020            2020

November 24, 2020   November 24,   No date        Deadline for Motions to Transfer
                    2020           submitted

January 6, 2020     January 6,     January 29,    Defendant serves preliminary
                    2021           2021           invalidity contentions in the form of
                                                  (1) a chart setting forth where in the
                                                  prior art references each element of
                                                  the asserted claim(s) are found, (2)
                                                  an identification of any limitations
                                                  the Defendant contends are
                                                  indefinite or lack written
                                                  description under section 112, and
                                                  (3) an identification of any claims
                                                  the Defendant contends are directed
                                                  to ineligible subject matter under
                                                  section 101. Defendant shall also
                                                  produce (1) all prior art referenced
                                                  in the invalidity contentions, (2)
                                                  technical documents, including
                                                  software where applicable,
                                                  sufficient to show the operation of
                                                  the accused product(s), and (3)
                                                  summary, annual sales information
                                                  for the accused product(s) for the
                                                  two years preceding the filing of
                                                  the Complaint, unless the parties
                                                  agree to some other timeframe.

January 22, 2021    January 22,    February 12,   Parties exchange claim terms for
                    2021           2021           construction.

February 12, 2021   February 12,   February 26,   Parties exchange proposed claim
                    2021           2021           constructions.



February 19, 2021   February 19,   March 5,       Parties disclose extrinsic evidence.
                    2021           2021           The parties shall disclose any
                                                  extrinsic evidence, including the


                                     – 21 –
       Case 6:20-cv-00487-ADA Document 44-3 Filed 12/01/20 Page 3 of 3




                                                          identity of any expert witness they
                                                          may rely upon in their opening
                                                          brief with respect to claim
                                                          construction or indefiniteness. With
                                                          respect to any expert identified, the
                                                          parties shall identify the scope of
                                                          the topics for the witness’s
                                                          expected testimony. With respect to
                                                          items of extrinsic evidence, the
                                                          parties shall identify each such item
                                                          by production number or produce a
                                                          copy of any such item if not
                                                          previously produced.
February 26, 2021      February 26,     March 12,         Deadline to meet and confer to
                       2021             2021              narrow terms in dispute and
                                                          exchange revised list of
                                                          terms/constructions.

March 12, 2021         March 12,        March 19,         Plaintiff files Opening claim
                       2021             2021              construction briefs, including any
                                                          arguments that any claim terms are
                                                          indefinite.

April 9, 2021          April 9, 2021    April 9, 2021     Defendant files Responsive claim
                                                          construction briefs.

April 28, 2021         April 23, 2021   April 23, 2021    Plaintiff files Reply claim
                                                          construction briefs.

No date entered        May 7, 2021      May 7, 20201      Defendant files a Sur-Reply claim
                                                          construction brief
May 5, 2021            May 12, 2021     May 12, 2021      Parties submit Joint Claim
                                                          Construction Statement and provide
                                                          copies of briefs to the Court.

May 10, 2021           May 13, 2021     May 13, 2021      Parties submit option technical
                                                          tutorials to the Court and technical
                                                          advisor (if appointed).

May 20-21, 2021        May 20-21,       May 20-21,        Markman hearing at 9:00 a.m.
                       2021             2021
May 24, 2021           May 24, 2021     May 24, 2021      Fact Discovery opens; deadline to
                                                          serve Initial Disclosures per Rule
                                                          26(a).

The parties are in agreement concerning the remaining dates.


                                           – 22 –
